DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 14 December 2021, in the matter of Application N° 16/298,818.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5, 6, 19-21, and 24 are pending, where claims 5 and 6 remain withdrawn from consideration.
No claims have been added or canceled.
Claims 1 and 20 have been amended to remove the limitations “as found in,” “including,” and “is not due to cerebral malaria” from the claims.  Applicants have added language that recites the pathological angiogenesis “[is] selected from the group consisting of” and that chronic inflammatory diseases “[are] selected from the group consisting of” the previously recited conditions.  The amendments are considered to clarify the claim language and do not add new matter.
Thus, claims 1, 2, 19-21, and 24 continue to represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.

Withdrawn Rejections
Rejections under 35 USC 112
Applicants’ amendments to the claims are considered persuasive in overcoming both the new matter and indefiniteness rejections raised in the previously mailed Final Rejection.  Said rejections are withdrawn.

Rejection under 35 USC 102
Applicants’ amendments to the claims are considered persuasive in overcoming the previously maintained anticipation rejection.  Said rejection is withdrawn.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 22 September 2021 since the art that was previously cited continues to read on the amended and/or previously recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thiemermann (WO 2012/168450 A1; cited in the IDS filed on 4/16/2019) in view of Charidimou et al. (Future Neurol. (2011) 6(5), 587–611) in further view of Wang et al. (ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, July 2006, p. 2420–2427). [emphasis added to reflect added claims]
The instantly recited limitations are discussed above.
Thiemermann teaches the treatment of trauma haemorrhage or trauma haemorrhage-induced organ injury, associated disorders (in particular stoke, haemorrhagic stroke, ischaemic strokes and brain injury) and diseases associated with ischaemia-reperfusion using the anti-malarial compound such as artesunate, artemisinin, artemether, and dihydroartemisinin (see e.g., Abstract; pg.1, lines 4-10; pg. 2, lines 26-30; pg. 8, lines 9-14; pg. 9, lines 9-13; pg. 11, lines 7-13).
The reference also discloses that the compound is administered in an amount of 0.1 to 50 mg/kg (see pg. 13, lines 19-38).  It also discloses that administration of artesunate, and dihydroartemisinin resulted in a significant decrease in infarct size (see pg. 41, lines 10-18 and pg. 43, lines 14-23).  In addition, Thiemermann specifically discloses the use of anti-malarial compounds such as artesunate, artemisinin, artemether, and dihydroartemisinin for treating strokes such as ischemic stroke as well as hemorrhagic stroke, which occurs when a blood vessel bursts and bleeds into the brain itself (see e.g., pg. 10, lines 33-38 and pg. 11, lines 7-13). [emphasis added] Thiemermann further teaches that risk factors for stroke include old age and hypertension (pg. 10, lines 40-41).
The reference does not specifically disclose the use of artemether or its derivatives: artesunate, artemisinin, artemether, and dihydroartemisinin (ART) for treating cerebral microhemorrhages that are associated with age-dependent, inflammation or ischemic/hemorrhagic stroke as amended.  
Charidimou teaches that cerebral microbleeds (CMB, brain microhemorrhage) are increasingly detected in various patient populations (including all types of stroke, Alzheimer’s disease and vascular cognitive impairment) and healthy community-dwelling older people (abstract).  It is additionally disclosed that the increasing recognition of CMBs in patients with cerebrovascular disease including first-ever and recurrent ischemic or hemorrhagic stroke, Alzheimer’s disease, vascular cognitive impairment and normal elderly populations (see pg. 588, col. 2, para 2, and Fig. 2). Charidimou also discloses that CMBs are also occasionally detected in a variety of other conditions, including traumatic brain injury (traumatic microbleeds) (see pg. 588, col. 2, para 2).  Additionally disclosed is that risk factors for CMB include amyloid angiopathy, aging, and hypertension (Fig. 9). 
Wang teaches that artemisinin (ART) was found to have potent anti-inflammatory effects in animal models of sepsis induced by lipopolysaccharide (LPS) and found that ART protected mice from a lethal challenge by LPS (see e.g., Abstract and Fig. 2).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use artemether or its derivative for reducing incidence of cerebral microhemorrhage associated with age-dependent, inflammation or ischemic/hemorrhagic stroke because of the following reasons.  Thiemermann teaches that artemether and its derivatives (i.e., artesunate, artemisinin, artemether, and dihydroartemisinin) (ART) are effective for treating hemorrhagic conditions, strokes such as ischemic/hemorrhagic stroke, which are associated with old age, inflammation, or hypertension, and related conditions. It was also known in the art that cerebral microbleeds (CMB) are associated with ischemic and hemorrhagic stroke, cerebral amyloid angiopathy (CAA), neurotrauma, Alzheimer's disease (AD), vascular dementia, cognitive decline, hypertension and aging as evidenced by Charidimou et al. In addition, Wang teaches that artemisinin (ART) was found to have potent anti-inflammatory effects in animal models of sepsis induced by LPS.  Thus, the skilled artisan have been motivated to do so on the reasonable expectation that artemether or its derivative would be useful for reducing incidence of cerebral microhemorrhage which are associated with age-dependent, inflammation or ischemic/hemorrhagic stroke by treating ischemic/hemorrhagic stroke and related conditions and via its anti-inflammatory action as evidenced by Thiemermann and Wang. 

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1, 2, and 19-21 under 35 USC 103(a) as being unpatentable over the combined teachings of Thiemermann, Charidimou et al. and Wang et al. have been fully considered but they are not persuasive.
Each of Applicants’ remarks has been considered.  However, traversal of the rejection focuses on one key argument, namely that “Thiemermann … solves its own problem of patients losing a considerable amount of their blood volume, for example due to internal bleeding or other injury, and the resulting damage to organs, by using artemisinin and its derivatives to treat trauma hemorrhage.”
It is Applicants’ position that neither Charidimou nor Wang teach or suggest modifying this solution to any other problem, or that such a modification is possible, simply because Thiemermann concerns and solves its own problem.
The Examiner, in response, agrees that the teachings of Thiemermann, alone, are sufficient in teaching and suggesting the claimed method.  However, and contrary to the commentary offered by Applicants, the Examiner respectfully submits that both Charidimou and Wang provide supplemental disclosure that would further guide the skilled artisan to understand that Thiemermann teaches and suggests the claimed method.
One particular disclosure addressed in the above rejection and apparently not mentioned in the filed remarks is that Thiemermann’s disclosure of the treatment of strokes (e.g., ischemic or ischaemic strokes) (see pg. 10, lines 33-38 and pg. 11, lines 7-13).  Thiemermann additionally teaches that risk factors for stroke are inclusive of old age and hypertension (see e.g., pg. 10, lines 40-41).  The term “stroke” is elaborated upon as including “ischaemia-reperfusion caused by occlusion of a cerebral or extra cerebral vessel that supplies the brain with blood and its subsequent reperfusion, or rupture with haemorrhage of such vessels with brain oedema, or injury as a result of brain oedema caused by any other factors” (see pg. 11, lines 2-5).
The Examiner’s rejection simply reflects upon the teaching as not being specifically or expressly directed to using arthemether or its derivatives for treating cerebral microhemorrhages that are associated with age-dependent, inflammation, and/or ischemic/hemorrhagic stroke. [emphasis added]
The teachings of Charidimou are relied upon simply to provide the ordinarily skilled artisan with a showing in the art that microhemorrhages (aka cerebral microbleeds or “CMBs”) are associated with recurrent and/or hemorrhagic stroke, Alzheimer’s disease, vascular cognitive impairment, and normal elderly populations.  The article also teaches that CMBs have also been detected in other such conditions as traumatic brain injury (i.e., traumatic microbleeds).  Charidimou teaches that additional risk factors associated with such brain injuries include amyloid angiopathy, aging, and hypertension.
The Examiner and Applicants appear to agree on the contributions of Wang to the state of the art insomuch as the active agents at issue are noted as possessing anti-inflammatory activity.
Thus, the Examiner respectfully submits that the disclosure of Thiemermann, alone or in combination with Charidimou and Wang teaches and suggests the instantly claimed method of “reducing incidence of vascular leakage in the brain” in a subject in need thereof, notably because the method relies upon defining the administered-to population or population in need thereof as having suffered the hemorrhage or microhemorrhage in order to be identified as a person requiring treatment.  Since Thiemermann teaches and suggests this on its own, Applicants are essentially correct in their statement that the reference is concerned with and solves its own problem.  The Examiner thus considers this statement as affirming the rejection of record.
Applicants’ singular remark directed to the rejection of claims 20 and 21 is not persuasive for the reasons of record maintained in the above rejection.  The incorporation of the earlier indicated elements of claims 22, 23, and 25 are acknowledged.  However, in considering the actual, earlier amended scope of claim 20, the Examiner submits that the population of patients identified in the alternative in part (ii) of the claim remains subject to the rejection of record.
As no commentary has been provided traversing the rejection on this ground, the Examiner notes that Applicants appear to concede the rejection. 
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

Claims 1, 2, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Purcell Ngambo et al. (WO 2015/066426 A2) in view of Trampuz et al. (Critical Care; 2003).
The limitations recited by the claims are discussed above.
Purcell Ngambo discloses a method of preventing vascular leakage in a patient suffering from such conditions as severe cerebral malaria comprising administering a pharmaceutical composition comprising a therapeutically effective amount of a modified angiopoietin protein and a second therapeutic agent selected from artemisinin or artesunate (see e.g., claims 14, 15, 23, and 24).
The reference more broadly discloses a method for treating, preventing, or ameliorating at least one symptom, indication of complication of cerebral malaria, wherein the method comprises administering, to a subject in need thereof, a pharmaceutical composition.  The administered composition comprises a therapeutically effective amount of a modified angiopoietin protein and a second therapeutic agent selected from artemisinin or artesunate (see e.g., claims 1 and 6-9).
Regarding the recited therapeutic amount of artemether (or derivative) to administer, the Examiner notes that while broader amounts do not appear to be expressly disclosed, the reference does teach using artesunate (e.g., claim 24) in a dose amount of 10 mg/kg.  See ¶[0092].
Thus, in view of the foregoing interpretation of Applicants’ claimed methods (i.e., claims 1 and 20), the Examiner respectfully submits that the disclosed method teaches and suggests the positively recited method steps of the instant invention.  Therein, the Examiner maintains the previous interpretation that a person of ordinary skill in the pharmaceutical arts administering the practiced composition comprising artemether derivatives (e.g., artesunate) would have reasonable expectation of success in reducing (aka ameliorating) incidences of bleeding in the brain due to vascular leakage.
Applicants’ amendment reciting that the vascular leakage of the brain is to be “age-dependent” as recited in claims 1 and 19 is also taught and suggested by Purcell Ngambo.  Paragraphs [0045] and [0046] disclosed that the present invention to treat such conditions as cerebral malaria is done so not only in adults, including the elderly (i.e., aged 50 years and older), but also in children (aged 3 years and older).
The teachings of Trampuz are again presented as an evidentiary showing in the art disclosing that patient populations that are at greater risk for contracting severe malaria are patients aged 65 years and older as well as children aged one month to five years (see attached Trampuz article; Critical Care (2003); pg. 316, right col., “Severe Malaria”).  This is considered to provide a person of ordinary skill in the art a clear understanding that malaria (i.e., cerebral or severe forms of malaria) is, in effect, age-dependent.
Based on the teachings of the references, it is immediately apparent that the ordinarily skilled artisan would have had a reasonable expectation of success in developing the instantly claimed method of treatment.  Motivation to administer artemether derivatives is derived from Purcell Ngambo which plainly teaches administering compositions comprising such derivatives to treat, prevent, or ameliorate (reduce) cerebral malaria symptoms such as vascular leakage.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ amendments and arguments with regard to the rejection of claims 1, 2, and 19-21 under 35 USC 103(a) as being unpatentable over the combined teachings of Purcell Ngambo et al. and Trampuz et al. have been fully considered but they are not persuasive.
At the outset, the Examiner notes that Applicants acknowledge the teachings of Trampuz as citing evidence that malaria is age-dependent.
In their traversal of the rejection, Applicants then allege that Trampuz fails to provide the skilled artisan with a reason to modify Purcell-Ngambo to reach the instantly claimed method.
The Examiner respectfully submits that Applicants’ commentary is seemingly contradictory.
Applicants provide additional observations regarding the Trampuz reference each of which contribute to the assertion that the reference does not motivate the skilled artisan to modify the teachings of the Purcell-Ngambo reference.
Purcell-Ngambo, on the other hand, like Thiemermann, is argued as being self-fulfilling; that is, concerned with its own problem and then solving that problem, in that it treats, prevents, or ameliorates at least one symptom, indication, or complication of cerebral malaria in a subject through the administration of artemisinin or a derivative thereof.  Based on this, it is then asserted that it is unclear as to what contribution Trampuz makes to the teachings of Purcell-Ngambo that would motivate the skilled artisan to arrive at the claimed method.
It is then simply asserted that the combined teachings do not render the invention of claims 1, 2, and 19 obvious.
The Examiner disagrees for the reasons of record as well as Applicants’ own admission on the record.  Therein, the Examiner again agrees that the teachings of Purcell-Ngambo teach and suggest the claimed method.  However, in order to further cement the case of prima facie obviousness, the Examiner has provided the evidentiary teachings of Trampuz to demonstrate that cerebral malaria is age-dependent and that edema, albeit pulmonary edema, is a recognized symptom of malaria with which is observed increased capillary permeability.  The teachings of Trampuz teach administering artemisinin to combat malaria and the side effects (e.g., capillary permeability).
Such is thus considered to contribute to the teachings of Purcell-Ngambo in terms of the conditions being treated (e.g., vascular permeability) as well as the age-related origin of the condition to be treated.
Applicants’ amendments and remarks are thus unpersuasive in overcoming the rejection to claims 1, 2, and 19.
Applicants’ singular remark directed to the rejection of claims 20 and 21, as discussed above, is not persuasive for the reasons of record maintained in the above rejection.  The incorporation of the earlier indicated elements of claims 22, 23, and 25 are acknowledged.  However, in considering the actual, earlier amended scope of claim 20, the Examiner submits that the population of patients identified in the alternative in part (ii) of the claim remains subject to the rejection of record.
As no commentary has been provided traversing the rejection on this ground, the Examiner notes that Applicants appear to concede the rejection. 
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

All remaining claims are rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615